DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/24/2021. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Applicant’s Response to Official Action
The response filed on May 24, 2021 has been entered and made of record. Claims 1-17 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
	Applicant’s arguments, filed 05/24/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any 

Claims 1-3, 5-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Pub. No. 2016/0057449 A1) (hereinafter “Oh”) in view of Park et al. (U.S. Pub. No. 2014/0369428 A1) (hereinafter “Park”) in further view of Kim et al. (English Translation of Korean Publication No. KR20200073124A as attached) (hereinafter “Kim”).

Regarding Claim 1, Oh discloses a method of de-blocking of reconstructed picture for video encoding or video decoding [see paras. 0011, 0028, and 0049], the method comprising: 
receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block is partitioned into a plurality of sub-blocks using SDIP (Short Distance Intra Prediction Mode) [see paras. 0024-28 describing each coding unit in the coding tree is subjected to intra prediction or inter prediction in units of the coding unit itself or a sub-partition and the intra prediction method performed is short distance intra prediction (SDIP)]; 
applying de-blocking process using the first Bs to reconstructed samples across the internal block boundary of the plurality of sub-blocks to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].
Oh does not explicitly disclose setting a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block in a case that a condition is met, the condition including a target block that has the target boundary of the 
Park in a same or similar endeavor teaches setting a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block in a case that a condition is met, the condition including a target block that has the target boundary of the current block being an Intra-coded block [see para. 0012 describing the value of bS is set to the value of bS2 when at least one block is intra-coded].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Park as above in order to reconstruct an image to be close to an original image by effectively removing deblocking artifacts in application of deblocking filtering [see Park para. 0007].
Kim in a same or similar endeavor teaches setting the first Bs to a selected strength value in a case that the condition is not met [see p. 6 para. 11 describing determining if the prediction mode of the blocks is not the intra mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Kim as above in order to provide an improved image encoding and decoding technology by filtering images by selectively applying various conditions according to the type of a block boundary and improving the efficiency including determining one or more block boundaries to which filtering is to be applied on a reconstructed image setting a boundary strength of the block boundary based on the type of the block boundary and preset conditions and performing filtering based on the set boundary strength of decoding [see Kim p. 3 paras. 7-10].

Regarding Claim 2, the combination of Oh, Kim, and Park discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the internal block boundary of the plurality of sub-blocks is aligned with an NxN de-blocking grids, wherein N is a positive integer [see paras. 0027-28].

Regarding Claim 3, the combination of Oh, Kim, and Park discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the N is equal to 8 or 4 [see paras. 0027-28].

Regarding Claim 5, the combination of Oh, Kim, and Park discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein a current sub-block of the plurality of sub-blocks is used to predict a next sub-block of the plurality of sub-blocks [see paras. 0086-99 and 0104 describing determining the current prediction unit].

Regarding Claim 6, the combination of Oh, Kim, and Park discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the selected strength value corresponds to 1 or 2 [see para. 0051 describing whether or not the boundary filtering strength is greater than 0].

Regarding Claim 7, Oh discloses an apparatus for video coding, the apparatus comprising one or more electronic circuits or processors arranged to [see paras. 0011, 0027-28, and 0049]: 
receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the [see paras. 0024-28 describing each coding unit in the coding tree is subjected to intra prediction or inter prediction in units of the coding unit itself or a sub-partition and the intra prediction method performed is short distance intra prediction (SDIP)]; 
apply de-blocking process using the first Bs to reconstructed samples across the internal block boundary of the plurality of sub-blocks to generate filtered-reconstructed samples [see paras. 0049-54]; and 
provide a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].
Oh does not explicitly disclose set a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block in a case that a condition is met, the condition including a target block that has the target boundary of the current block being an Intra-coded block and setting the first Bs to a selected strength value in a case that the condition is not met.
Park in a same or similar endeavor teaches set a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block in a case that a condition is met, the condition including a target block that has the target boundary of the current block being an Intra-coded block [see fig. 5 and paras. 0012, 0229, and 0241].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Park as above in order to reconstruct an image to be close to an original image by effectively removing deblocking artifacts in application of deblocking filtering [see Park para. 0007].
[see p. 6 para. 11 describing determining if the prediction mode of the blocks is not the intra mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Kim as above in order to provide an improved image encoding and decoding technology by filtering images by selectively applying various conditions according to the type of a block boundary and improving the efficiency including determining one or more block boundaries to which filtering is to be applied on a reconstructed image setting a boundary strength of the block boundary based on the type of the block boundary and preset conditions and performing filtering based on the set boundary strength of decoding [see Kim p. 3 paras. 7-10].

Regarding Claim 16, the combination of Oh, Kim, and Park discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the internal block boundary is aligned with an NxN de-blocking grids, wherein N is a positive integer [see paras. 0027-28].

Regarding Claim 17, the combination of Oh, Kim, and Park discloses all of the limitations of claim 16, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the N is equal to 8 or 4 [see paras. 0005-09 and 0027-28, where based on intra or inter prediction of 4x4, 8x8, or 16x16, a size of the prediction unit may be 2Nx2N or NxN in intra prediction and a size of the prediction unit may be 2Nx2N, 2NxN, Nx2N or NxN in inter prediction (where N may be 4 or 8)].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Park and Kim in further view of Chien et al. (U.S. Pub. No. 2017/0094274 A1) (hereinafter “Chien”).

Regarding Claim 4, the combination of Oh, Kim, and Park discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the current block is partitioned into two or four sub-blocks in a horizontal or vertical direction using the SDIP if each partitioned sub-block has at least 16 samples.
Chien in a same or similar endeavor teaches wherein the current block is partitioned into two or four sub-blocks in a horizontal or vertical direction using the SDIP if each partitioned sub-block has at least 16 samples [see figs. 4B, 6, and 7A and paras. 0195-0209 describing the CU may be divided into four 8x2 PUs in a horizontal or vertical direction using SDIP].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Chien as above in order for intra-coding data using short distance intra-prediction (SDIP) allowing for intra-mode dependent processing order, coded block flag (CBF) prediction, determining last significant coefficient (LSC), and to transform precision manipulation by delta quantization parameter (delta-QP or dQP) [see Chien para. 0006].

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Narroschke et al. (U.S. Pub. No. 2013/0182764 A1) (hereinafter “Narroschke”).

Regarding Claim 8, Oh discloses a method of de-blocking of reconstructed picture for [see paras. 0011, 0028, and 0049], the method comprising: 
receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block is partitioned into two sub-blocks using SBT (sub-block transform) horizontally or vertically [see paras. 0030-32 and 0035 describing the largest size of the transform unit is equal to or smaller than the size of the coding unit and the transform unit may have the same size as the largest transform unit or a sub-transform unit of the largest transform unit and the transform tree includes information indicating a division structure of the transform unit for the residual signal included in the coding unit, and the simplest adaptive mode is to divide a coding unit into two blocks using a straight line including horizontal, vertical, upward diagonal and downward diagonal directions]; 
applying de-blocking process using the Bs to reconstructed samples across the internal block boundary to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].
Oh does not explicitly disclose setting a Bs (boundary strength) for an internal block boundary between the two sub-blocks, including setting the Bs to a selected strength value if any of the two sub-blocks has a non-zero cbf (coded block flag), wherein the non-zero cbf indicates at least one significant coefficient in an corresponding block.
Narroschke in a same or similar endeavor teaches disclose setting a Bs (boundary strength) for an internal block boundary between the two sub-blocks, including setting the Bs to a selected strength value if any of the two sub-blocks has a [see paras. 0119, 0123-24, 0228, 0247].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Narroschke as above in order to provide an image processing method and an image processing apparatus for performing, using deblocking filters, filtering processes more suitably adapted to reduce such block noises [see Narroschke p. 3 paras. 7-10].

Regarding Claim 9, the combination of Oh and Narroschke discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the internal block boundary is aligned with an NxN de-blocking grids, wherein N is a positive integer [see paras. 0027-28].

Regarding Claim 10, the combination of Oh and Narroschke discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the N is equal to 8 or 4 [see paras. 0005-09 and 0027-28, where based on intra or inter prediction of 4x4, 8x8, or 16x16, a size of the prediction unit may be 2Nx2N or NxN in intra prediction and a size of the prediction unit may be 2Nx2N, 2NxN, Nx2N or NxN in inter prediction (where N may be 4 or 8)].

Regarding Claim 12, the combination of Oh and Narroschke discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the selected strength value corresponds to 1 [see para. 0051 describing whether or not the boundary filtering strength is greater than 0].

Regarding Claim 13, Oh discloses an apparatus of for video coding, the apparatus comprising one or more electronic circuits or processors arranged to [see paras. 0011, 0027-28, and 0049]: 
receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block is partitioned into two sub-blocks using SBT (sub-block transform) horizontally or vertically [see paras. 0030-32 and 0035 describing the largest size of the transform unit is equal to or smaller than the size of the coding unit and the transform unit may have the same size as the largest transform unit or a sub-transform unit of the largest transform unit and the transform tree includes information indicating a division structure of the transform unit for the residual signal included in the coding unit, and the simplest adaptive mode is to divide a coding unit into two blocks using a straight line including horizontal, vertical, upward diagonal and downward diagonal directions];
applying de-blocking process using the first Bs to reconstructed samples across the internal block boundary to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].
Oh does not explicitly disclose determining a first Bs (boundary strength) for an internal block boundary between the two sub-blocks by setting the first Bs to a selected strength value if any of the two sub-blocks has a non-zero cbf (coded block flag), wherein the non-zero cbf indicates at least one significant coefficient in an corresponding block.
Narroschke in a same or similar endeavor teaches determining a first Bs  [see paras. 0119, 0124, 0228, 0247].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Narroschke as above in order to provide an image processing method and an image processing apparatus for performing, using deblocking filters, filtering processes more suitably adapted to reduce such block noises [see Narroschke p. 3 paras. 7-10].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Narroschke in further view of Chien.

Regarding Claim 11, the combination of Oh and Narroschke discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein position-dependent transform is applied to a non-zero cbf block of the two sub-blocks.
Chien in a same or similar endeavor teaches wherein position-dependent transform is applied to a non-zero cbf block of the two sub-blocks [see paras. 0082-83 and 0131 describing a transform is applied to a non-zero CBF block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Chien as above in order for intra-coding data using short distance intra-prediction (SDIP) allowing for intra-mode dependent processing order, coded block flag (CBF) prediction, determining last significant coefficient (LSC), and to transform precision manipulation by delta quantization parameter (delta-QP or dQP) [see Chien para. 0006].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kim and Park in further view Jeon et al. (English Translation of WO 2020005031 A1) (hereinafter “Jeon”).

Regarding Claim 14, the combination of Oh, Kim, and Park discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the selected strength value corresponds to 1 or 2.
Jeon in a same or similar endeavor teaches wherein the selected strength value corresponds to 1 or 2 [see paras. 0314, 0337, 0342-43, 0357, 0359, and 0433 where BS = 1 or 2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Jeon as above in order to provide an image decoding/encoding method and apparatus for performing efficient deblocking filtering [see Jeon para. 0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Narroschke in further view Jeon.

Regarding Claim 15, the combination of Oh and Narroschke discloses all of the limitations of claim 13, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the selected strength value corresponds to 1.
Jeon in a same or similar endeavor teaches wherein the selected strength value [see paras. 0342-43, 0357, 0359, and 0433 where BS = 1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Jeon as above in order to provide an image decoding/encoding method and apparatus for performing efficient deblocking filtering [see Jeon para. 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483